645 N.W.2d 222 (2002)
2002 ND 100
Shirley A. DVORAK, Petitioner,
v.
DISCIPLINARY BOARD OF the SUPREME COURT OF the STATE OF NORTH DAKOTA, Respondent.
No. 20020127.
Supreme Court of North Dakota.
June 7, 2002.

REINSTATEMENT ORDERED
PER CURIAM.
[¶ 1] Shirley A. Dvorak was admitted to the practice of law in the State of North Dakota on September 22, 1976. She was suspended from the practice of law for a period of one year effective January 1, 2001. In Re Disciplinary Action Against Dvorak, 2000 ND 98, 611 N.W.2d 147.
[¶ 2] A Petition for Reinstatement was filed with the Disciplinary Board on November 14, 2001. The matter was assigned to a Hearing Panel on November 20, 2001. The Hearing Panel filed its Report on May 28, 2002, recommending reinstatement upon the payment of the costs and expenses of the proceedings in the amount of $1,776.17. The matter was referred to the Supreme Court Under N.D.R. Lawyer Discipl. 4.5.
[¶ 3] In its report, the Hearing Panel considered the following factors described in N.D.R. Lawyer Discipl. 4.5(F), relating to qualifications for reinstatement:
A. Fitness and Competence to Practice Law. Dvorak has substantial experience in the practice of law and her skills as a lawyer have not been called into question.
B. Compliance with Disciplinary Orders. Dvorak has paid all costs, taken and passed the Multistate Professional Responsibility Examination, and attended two CLE courses on ethics; thus, Dvorak has complied with all applicable disciplinary orders and rules.
C. Unauthorized Practice of Law. There is no indication and Disciplinary Counsel has not pointed out any instances of the unauthorized practice of law during the period of suspension.
D. Recognizing the Wrongfulness of the Conduct. Dvorak has expressed remorse for her actions and has apologized to the complainant.
E. No Further Misconduct. There does not appear to be any indication of further misconduct during the period of suspension.
F. Requisite Honesty and Integrity to Practice Law. It appears Dvorak has learned from this experience and will tailor any future practice of law to the ethical requirements and rules.
[¶ 4] Dvorak has paid the costs and expenses of the proceedings for reinstatement in the amount of $1776.17.
[¶ 5] ORDERED, the Report of the Hearing Panel is ADOPTED.
[¶ 6] FURTHER ORDERED, Shirley A. Dvorak is reinstated to the practice of law in the State of North Dakota effective June 6, 2002.
[¶ 7] GERALD W. VANDE WALLE, C.J., MARY MUEHLEN MARING, WILLIAM A. NEUMANN, and DALE V. SANDSTROM, JJ., concur.
[¶ 8] Justice Carol Ronning Kapsner, deeming herself disqualified, did not participate in this decision.